Citation Nr: 1827692	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  09-31 764	)	DATE
	)
	) 

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability. 

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability. 

4.  Entitlement to service connection for cervical spine disability, to include as secondary to service-connected bilateral shoulder disability. 
 
5.  Entitlement to service connection for numbness in the left arm and hand as secondary to service-connected bilateral shoulder disability.  

6.  Entitlement to service connection for lumbar spine disability.
 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and rating decisions issued in August 2012 and April 2014 by the Indianapolis, Indiana RO. 

In March 2014, the Board remanded the issues of entitlement to service connection for lumbar spine, cervical spine, and numbness of the left arm and hand for further development, which has been completed.


FINDINGS OF FACT

1.  In rating decisions issued in September 1971 and October 2007, the RO denied the Veteran's claim for service connection for a right knee disability.  The Veteran did not appeal from those rating decisions and no new and material evidence was received within one year

2.  The evidence received since the last, final October 2007rating decision is new and relates to an unestablished fact necessary to substantiate the claim. 

3.  The Veteran's current bilateral knee disabilities did not have onset during service and is not otherwise related to service; arthritis of the bilateral knees did not manifest to a compensable degree in the year following separation from service.

4.  The Veteran's current cervical spine disability did not have onset during service or within a year of discharge and is not otherwise related to service or a service-connected bilateral shoulder disability. 

5.  The preponderance of the evidence indicates that the Veteran's left arm and hand numbness is not medically related to his active duty service or to his service-connected bilateral shoulder disability. 

6.  The Veteran's current lumbar spine disability did not have onset during service or within a year of discharge and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The October 2007 rating decision denying service connection for a right knee disability is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.105(a), 20.302, 20.1103 (2017).

2.  The criteria for reopening a claim for a right knee disability are met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria to establish service connection for a right knee disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309(a) (2017).

4.  The criteria to establish service connection for a left knee disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2017).

5.  The criteria to establish service connection for a cervical spine disability, to include as secondary to service-connected bilateral shoulder disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2017).

6.  The criteria to establish service connection for numbness of the left arm as secondary to service-connected bilateral shoulder disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

7.  The criteria to establish service connection for a lumbar spine disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

In a September 1971 rating decision, the RO denied service connection for a right knee disability.  The RO notified the Veteran of the decision and he did not appeal the decision.  Therefore, it became final.  38 U.S.C. § 7105 (d)(3) (2012); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2017).  In February 2007, the Veteran sought to reopen his claim.  In an October 2007 rating decision, the RO reopened and denied the claim on the merits due to a lack of causal nexus.  The RO notified the Veteran of the decision, but he did not appeal.  New and material evidence was not received within the one year period.  Therefore, it too became final.  Id.  An application to reopen the claim was received in May 2012.  

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145(1991).  "New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2017).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Evidence received since the October 2007 rating decision includes VA treatment records, VA examination reports, and hearing testimony.  This evidence is new as it was not previously considered by the RO.  As the evidence pertains to causal nexus- a previously unestablished fact- it is also material.  Thus, the claim is reopened.  Having reopened the claim, the Board will proceed to address the underlying merits.  The Veteran is not prejudiced by this action as the RO has also done so.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).

Service Connection - Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

The Veteran is currently diagnosed with degenerative arthritis of the knees, lumbar spine, and cervical spine, which is considered a form of arthritis and thus are considered a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As such, subsequent manifestations of the same chronic disease at any later date, however remote, is service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Service Connection 

Bilateral Knee Disability  

The Veteran asserts that he injured both knees in-service when he was stacking barrels, and a stack rolled back and pinned his knees against other barrels.  He stated that his currently diagnosed bilateral knee disability is a result of such injury.  

After a review of all evidence of record, both lay and medical, the weight of the evidence is against a finding that the currently diagnosed bilateral knee disability had its onset in service or is otherwise causally or etiologically related to service.  

The Veteran's service treatment records are silent to any complaints, treatments, or diagnoses of a knee disability, and his December 1966 separation examination indicates that he had normal lower extremities. 

The Veteran underwent a VA examination for his right knee in July 1971.  He reported that he injured his right knee in service where it began to ache generally and later also swell and lock.  He further noted that he had a medial meniscectomy surgery in May 1971.  X-rays showed no fracture, dislocation, or joint abnormality.  
In regards to the Veteran's 1971 surgery, a September 2017 memorandum certified that VA hospital treatment records for this period were not available.  

Thereafter, private treatment notes from Putnam County Hospital dated in July 1993 reveal that the Veteran suffered a torn ACL and meniscus as a result of a work injury.  Additional private treatment notes from Hossier Orthopedics and Sport Medicine dated in August 1993 state that the Veteran reported right knee pain since a work related injury he sustained in in July 1993, where he was walking along carrying pipe, and his right foot got stuck in a hole, which caused a twisting injury.  A June 1994 record shows a clinical impression of early degenerative changes in the medical compartment of the right knee joint with small articular effusion.

In his September 1995 application for SSA benefits due to his lumbar spine and knees, the Veteran noted that he worked in "construction of some kind" most of his life, and due to accidents and injuries, he was unable to perform any gainful employment.  The Veteran did not reference any military injuries.  Lastly, the medical history within the SSA records notes December 1994 as the date of onset of his right knee disability. 

In a February 2007 correspondence, the Veteran indicated that his knees started to bother him towards the end of basic training and were hurting on and off, thereafter.  He further stated that after his knee surgery in 1970 or 1971, he was told by VA that he could only have one service-connected disability.  

The Board notes that the Veteran continued to receive treatment for his right knee throughout the entire period on appeal.  Though, the first indication of a left knee disability in the medical records was not until May 2007 where VA treatment notes show reports of bilateral knee pain.  Prior to this date, all private treatment records were specific to the right knee.  

In March 2014, the Veteran underwent a VA examination for his bilateral knees, where he reported that he injured both knees in-service when a stack of barrels rolled back and pinned his knees against other barrels.  He noted chronic constant pain and intermittent swelling since active duty service, with right knee worse than his left knee.  The Veteran noted that he was seen by medics and had x-rays, but nothing was broken, and he was treated with rest, cold packs, and pain medication.  The Veteran further stated that he was evaluated by a civilian physician right after he was discharged from service around 1969, but just got "a pain pill."  After a year, he stated that his knee got worse, and he had a knee surgery around 1972, "something about the cartilage and tendons," and later had surgeries in 1993 and 1995.  The examiner rendered diagnoses of bilateral degenerative joint disease, right knee medial meniscus tear, and right knee chondroplasty.  The examiner opined that the Veteran's bilateral knee disability was not related to his reported in-service injury, and explained that although the evidence shows arthritis in both knees, the left knee arthritis is minimal and likely related to general wear and tear, while the right knee disabilities are likely related to work related injuries he sustained in 1993.  The examiner further noted that the Veteran's STRs do not document knee injuries while in-service. 

As for presumptive service connection based on chronic disease, the Board finds the preponderance of the evidence does not support a finding that the Veteran's bilateral knee arthritis manifested to a compensable level in the first post-service year.  38 C.F.R. § 3.309 (a).  Arthritis of the right knee was not shown until 1994, over 25 years after separation from service, and arthritis in the left knee was not shown until 2007, approximately 40 years after separation from service.  

As for presumptive service connection based on continuity of symptomatology, the Board similarly finds the preponderance of the evidence does not show that the Veteran experienced signs and symptoms of a bilateral knee disability in service or within the presumptive year with continuity thereafter.  38 C.F.R. §§ 3.303 (b).  Notably, the Veteran denied knee symptoms at his separation examination.  The evidence establishes that the onset on knee symptoms was well after service.  Medical records furnished by SSA show that the Veteran indicated that his knee disability was due to working in "construction of some kind" most of his life, and due to accidents and injuries that were work-related; he was no longer able to work.  Moreover, aside from the 1971 surgery, the Veteran's record is silent to any treatments or complaints related to his knees until his work related injury in 1993.  Accordingly, the Board assigns low probative value to the current Veteran's reports of continuity of knee symptoms in and since service.   

Service connection is also not warranted on a direct basis.  Initially, although there is indication that the Veteran had surgery on his right knee in the 1970s, those records were deemed unavailable for review.  Furthermore, the Veteran never described the circumstances leading to such surgery, and the July 1971 examiner noted that he was off work for a few weeks prior to the surgery.  Moreover, the Veteran's claims file is silent to any complaints or treatments related to his knees from 1971 until 1993, where it is indisputable that he had a work related injury.  Lastly, his lay assertions made for treatment purposes in the process of receiving SSA benefits specifically attributed, at least his right knee disability, to his line of work over the years and accidents and injuries he sustained during that time without any indication that he had an injury in-service.  Therefore, the Board finds these statements to have a higher probative value.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994).

The Board is not relying on the absence of evidence, but rather on the contemporaneous, affirmative lay reports of symptoms and history by the Veteran, as well as contemporaneous medical assessment of the right and left knees.  To the extent that the Veteran now asserts that a chronic bilateral knee disability developed during active service, the Board finds that the current assertions made for VA compensation purposes are not credible, because they are contradicted and outweighed by the more contemporaneous lay and medical evidence, including the Veteran's own statements at service separation.

Furthermore, there is simply no medical evidence suggesting that the bilateral knee disability is related to any in-service injury.  As fully discussed above, no medical professional has concluded the bilateral knee disability is related to service including the VA examiner in March 2014.  Therefore the evidence is not in equipoise, since there is no medical evidence to the contrary.  Based on the foregoing, the preponderance of the evidence is against the claim and service connection is not warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Cervical Spine

The Veteran asserts that his cervical spine disability resulted from an in-service injury he sustained while playing flag football, or alternatively was caused or aggravated by his service-connected bilateral shoulder disability.  

After a review of all evidence of record, both lay and medical, the weight of the evidence is against a finding that the currently diagnosed cervical spine disability had its onset in service or is otherwise causally or etiologically related to service or any service-connected disabilities.  

The Veteran's service treatment records are silent to any complaints, treatments, or diagnoses of a cervical spine disability.  The Veteran's STRs revealed that in October 1964, he fractured his distal left clavicle, with possible fracture of acromion; however, despite the Veteran's assertions that he had x-rays for his neck as well due to his flag football injury, the STRs do not reveal any complaints of neck pain or injury during this time.  His December 1966 separation examination show normal head, face, neck, and spine.  


Post-service summary of hospitalization dated in October 1970 shows pain in left shoulder due to avulsion fracture of the distal left clavicle.  The Veteran did not report any associated neck pain.  During VA examinations in July 1971 and October 1976, the Veteran reported shoulder pain, but did not report any symptoms related to his neck.  Additional medical evidence between 1970 and 2004 are silent to any complaints, treatments, or diagnoses of any neck condition.  

Private treatment notes from Midwest Neurology dated in January 1997 indicate that the Veteran was referred for initial evaluation for neck pain.  He stated that his symptoms first appeared six months earlier and began gradually, with worsening in the previous two months.  The primary diagnosis was neck strain with a secondary diagnosis of occipital neuralgia.  Additional private treatment notes from Ortholndy dated in November 2001 show diagnosis of cervical spine radiculopathy, but the Veteran described only minimal neck pain.  

The Veteran's spouse submitted a "buddy statement" dated in December 2010 indicating that since her marriage to the Veteran in 1986, he had trouble with his neck.  In a statement in support of claim dated in January 2011, the Veteran stated that he hurt his neck at the same time he hurt his shoulder in-service. 

In August 2012, the Veteran underwent a VA examination for his cervical spine, where he reported that he fell during active duty playing flag football, and hurt his shoulder and bent his neck.  He further noted that he had treatment to his neck beginning in the 1980s, because it felt stiff all the time.  The examiner rendered diagnoses of degenerative disc disease.  After conducting a complete review of the file and a physical examination of the Veteran, the examiner opined that the Veteran's cervical spine disability was not caused by his reported in-service injury.  The examiner explained that the type of injury described by the Veteran would not likely cause degenerative cervical spine changes.  Further, the examiner stated that the fact that he has degenerative changes in the lumbar spine as well is suggestive that these are due to normal wear and tear. 

In August 2015, the Veteran underwent an additional VA examination to determine the nature and etiology of his cervical spine disability.  The examiner confirmed diagnoses of degenerative arthritis of the spine, cervical disc protrusion, spinal canal stenosis, and IVDS, all with onset date around 2000s.  The Veteran reported that he injured his neck at the same time he injured his service-connected left shoulder in-service.  He further noted that he had mild neck pain since service that worsened over the years.  The examiner opined that the Veteran's cervical spine disability was not proximately due to or a result of his service-connected right shoulder disability.  The examiner explained that after a thorough review of the claims file, it was more likely that the Veteran's cervical spine is related to genetics and post-service employment as a welder.  The examiner noted that his STRs do not mention any neck injury at the time he injured his left shoulder playing football, and these are two separate anatomical conditions.  Though, the examiner did not provide an opinion on any possible aggravation. 

In a December 2017 addendum opinion, the VA examiner opined that it was not possible to establish a baseline on aggravation of the Veteran's cervical spine disability, as both his service-connected shoulder disability and neck disability evolved over the years.  The examiner further stated that regardless of the fact that a baseline could not be established, it was less likely that his cervical spine disability was aggravated by his service-connected shoulder disability.  The examiner noted that after consulting with the orthopedic specialist, the specialist indicated that the Veteran's AC joint produces symptoms in anatomic proximity to the neck, but functionally distinct, so that the Veteran's AC joint pathology would not have an effect on his cervical neck pathology.   

As aforementioned, arthritis is a "chronic disease" and as such is subject to presumptive service connection; however, the Board notes that there is no competent objective medical evidence to show that the Veteran's arthritis manifested to a degree of 10 percent within one year of separation from service.  Though, the other way to establish service connection for a chronic disease on a presumptive basis is through continuity of symptomatology.  

The Court in Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) agreed that in a case where the Veteran failed to present medical nexus evidence relating currently diagnosed arthritis to in-service injury along with lack of evidence of treatments may bear on the credibility of the evidence  of continuity.  Here, the Board finds various internal inconsistencies in the Veteran's lay reports.  For example, while his spouse noted that he had neck pain since 1986, statements made for treatment purposes in January 1997 indicate that his neck pain began six months earlier.  Notably, the first post-service treatment for neck pain was not until 1997, approximately 30 years after separation from service.  Furthermore, symptoms of arthritis were neither chronic in service nor continuous since service separation and did not manifest to a compensable degree within one year of service separation.  Arthritis of the cervical spine was not shown until 2004, over 30 years after separation from service.  

Insomuch as the Veteran asserts that the cervical spine disability is directly related to service, the Board finds under the specific facts of this case that include no chronic symptoms in service and no competent and credible reports of continuous symptoms after service, the Veteran is not competent to relate the currently-diagnosed cervical spine disability to his active service injury.  

The Board finds that the claim is also not warranted on a direct basis.  As noted above, despite receiving continuous treatment for his service-connected left shoulder, the record is silent to any complaints or treatments related to his neck until 1997.  Lastly, his lay assertions made for treatment purposes in 1997 indicate that the neck pain began only six months earlier.  Therefore, the Board finds these statements to have a higher probative value.  

The Board is not relying on the absence of evidence, but rather on the contemporaneous, affirmative lay reports of symptoms and history by the Veteran, as well as contemporaneous medical assessment of the cervical spine.  To the extent that the Veteran now asserts that a chronic cervical spine disability developed during active service, the Board finds that the current assertions made for VA compensation purposes are not credible, because they are contradicted and outweighed by the more contemporaneous lay and medical evidence, including the Veteran's own statements at service separation.

Furthermore, there is simply no medical evidence suggesting that the cervical spine disability is related to the in-service injury, which resulted in a broken left clavicle.  As fully discussed above, no medical professional has concluded that the cervical spine disability is related to service.  There is no medical evidence to the contrary.

Lastly, the Board finds that service connection on secondary basis is also not warranted.  As noted above, the August 2015 and December 2017 VA examiners opined that his cervical spine disability was not caused or aggravated by his shoulder disability.  The Board finds these opinions adequate for VA purposes, as they relied on review of the record, examination of the Veteran, and supported the opinion with medical literature and cited to evidence of record.  Furthermore, on the question of aggravation, the December 2017 VA examiner specifically consulted with an orthopedic specialist prior to rendering the opinion.  Here also, there is no medical evidence to the contrary, which attributes the Veteran's currently diagnosed cervical spine disability to his service-connected bilateral shoulder disability.  

While the Veteran is competent to describe current symptoms he experiences at any time, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such as cervical spine arthritis, and its relationship to active service or a service-connected disability.  Rendering such opinions requires specialized medical knowledge of the musculoskeletal system, which the Veteran is not shown to have.  

Based on the foregoing, the weight of the competent and credible evidence demonstrates no relationship between the current cervical spine disability and active duty service or service-connected bilateral shoulder disability.  The preponderance of the evidence is against the claim of service connection for cervical spine disability, on direct, secondary, and presumptive bases, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Left Arm and Hand Numbness and Tingling   

The Veteran asserts that his left arm and hand numbness is a result of his service-connected left shoulder disability.  

During his July 1971 VA examination for his service-connected left shoulder disability, the Veteran did not report any associated numbness or tingling of the left arm or hand.  Thereafter, during an August 1978 VA examination to evaluate the severity of his left shoulder disability, after a work related back injury, the Veteran reported that sometimes his whole arm and hand aches and tingles. 

Subsequently, during an additional August 1979 VA examination, the Veteran reported that since discharge from service in January 1967, he had dull aching left shoulder joint pain, and stated that at times his left arm "will go to sleep or become numb" for about 30 minutes.  Physical and neurological examinations were normal, to include reflex and sensory examinations.  The examiner found no neurological disease.  

Private treatment notes from the Putnam County Hospital dated in March 2004 indicate that the Veteran complained of left hand pain, and additional records dated in April 2004 reveal diagnosis of left carpal tunnel syndrome, for which the Veteran underwent a carpal tunnel release.  Additional records dated in August 2004 show reports of left hand numbness.  These private treatment notes beginning in August 2004, forward, reveal that the Veteran's neck pain and his bilateral arm numbness were treated simultaneously. 

In a December 2009 statement in support of claim, the Veteran indicated that what was believed to be a carpel tunnel syndrome, which followed by a carpel tunnel release surgery was a failure since the pain, tingling, and numbness stayed the same.  

During a November 2010 VA examination for joints and spine, the examiner opined that the Veteran's left arm pain and numbness was not caused by or a result of his service-connected shoulder disability.  The examiner explained that the injury in-service resulted in AC joint injury and degenerative arthritis, but according to his medical records, the pain and numbness in his arm is related to his nonservice-connected severe degenerative joint disease of the cervical spine and also to his nonservice-connected carpel tunnel syndrome.  The examiner concluded that the type of left shoulder injury the Veteran is service-connected for would not normally cause numbness in arm and hand.  The examiner further supported this opinion with medical literature.    

The Veteran's spouse submitted a "buddy statement" dated in December 2010 indicating that since her marriage to the Veteran in 1986, he had trouble with burning and tingling sensation in his arm and hand.   

In August 2015, the Veteran underwent a VA examination to determine the nature and etiology of his left arm and hand numbness disability.  The examiner opined that the Veteran's left arm and hand numbness were due to three different factors, to include, bilateral carpel tunnel, bilateral ulnar neuropathy, and cervical spine stenosis.  The examiner concluded that the Veteran's left arm and hand numbness was not proximately due to the Veteran's service-connected left shoulder disability, but rather was at least as likely due to his nonservice-connected cervical spine disability, bilateral carpel tunnel, and ulnar neuropathy.  Although the Board notes that opinion specific to aggravation was not rendered, this VA examiner specifically opined that the numbness and tingling had no anatomical connection to the Veteran's service-connected left shoulder disability.  In this regard, the examiner also opined that the cervical spine disability was not aggravated by the Veteran's service-connected bilateral shoulder disability.  This is supported by the Veteran's private treatment records from Putnam County Hospital, which as noted above, show that the cervical spine and bilateral hand numbness were continuously treated at the same time. 

Based on the foregoing, the weight of the competent and credible evidence demonstrates no relationship between the current left arm and hand numbness and tingling and active duty service or shown to be caused or aggravated by his service-connected shoulder disability.  For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for left arm and hand numbness and tingling, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Lumbar Spine  

The Veteran asserts that he injured his back in-service, and attributes it to his currently diagnosed lumbar spine disability.

After a review of all evidence of record, both lay and medical, the weight of the evidence is against a finding that the currently diagnosed lumbar spine disability had its onset in service or is otherwise causally or etiologically related to service.  

There is evidence of current diagnosis of a lumbar spine disability, to include degenerative arthritis of the spine, spinal fusion, lumbar disc protrusions, degenerative joint disease of the lumbar spine, and anterolisthesis.  See e.g., August 2015 VA Examination Report.  

Treatment records in the Veteran's STRs dated in July 1965, indicated that he had a low back strain that was treated by heat, and he was told to not do any heavy lifting for five days.  His December 1966 separation examination shows normal spine. 

Post-service, the Veteran underwent a VA examination in August 1978 to evaluate the severity of his left shoulder disability after a work injury and surgery.  He reported that his back aches when he uses it a lot and on rainy cold days.  Notably, during an August 1979 VA examination to assess the severity of his service-connected left shoulder disability, the examiner noted that the Veteran was not gainfully employed, because of his lumbar spine back injuries in October 1977 and April 1978, which resulted in two disc operations of the lumbar spine.   

Private treatment notes from Putnam County Hospital dated in August 1990 show that the Veteran had previous low back injuries in 1977 and 1978.  During this appointment, the medical professional noted back pain secondary to work injury.  The Veteran continued to see this provider throughout August 1990, where he reported back pain and underwent physical therapy.  Additional treatment notes dated in June 1991 show reports of low back pain after the Veteran had a lifting injury approximately six weeks earlier.  After review of a CT scan of the lumbar spine, the medical professional indicated that other than the previous laminectomy and some osteoarthritic changes, there was no evidence for any recurrence of disc protrusions. 

Private treatment notes dated in February 1995 show continuous complaints of low back pain, and subsequent May 1995 treatment notes indicate that the Veteran complained of constant back pain, which at time is incapacitating.  The medical professional concluded that the Veteran exhibited some of the expected sequelae related to chronic degenerative disc disease in the back.  X-rays of the lumbar spine dated in October 1995 show no bony abnormality, remote, healed compression deformity, and surgical changes at L4 and L5.  Various x-rays dated from November 1995 to July1996 show findings of severe degenerative disc disease, but x-rays of the lumbar spine dated in September 1996 show mild osteoarthritis, otherwise unremarkable lumbar spine.  

In his application for SSA benefits due to his lumbar spine and knees, the Veteran noted that he worked in "construction of some kind" most of his life, and due to accidents and injuries, he was unable to perform any gainful employment.  The Veteran did not reference any military injuries.  The medical history within the SSA records notes December 1994 as the date of onset of his low back disability. 

In December 2006, the Veteran filed a claim for a back condition.  

In a statement in support of claim dated in February 2007, the Veteran indicated that he injured his low back during basic training, and after going to sick call, he was given medication and put on light duty.  After his discharge, he noted that he still had trouble with his back being weak and hurting a lot, and in 1978 he had two surgeries, resulting in his disability for which he received Social Security and Medicaid benefits.  He further noted that after his right knee surgery in 1970 or 1971, he was told that he could only file one service connection claim with the VA, and at the time his knees bothered him more than his back.  The Veteran reiterated the same facts in a March 2007 statement in support of claim.  

VA treatment notes dated in 2007 show that the Veteran denied back pain, and there was no evidence of joint stiffness or swelling.  

In August 2007, the Veteran underwent a VA examination to determine the nature and etiology of his low back disability.  He reported that he sustained a training injury to his back during service in 1964, for which he received treatment and was put on light duty for two weeks.  He further indicated that his back pain was about 2 out of 10 when he left the military and got progressively worse over the years.  The examiner noted that upon review of the Veteran's STRs and his post-service treatment notes, that there was only one treatment of low back strain in-service, while post-service records were silent of any back complaints until his surgery in 1978.  The examiner opined that the chronic back pain the Veteran attributed to his isolated in-service injury could not be affirmed by objective evidence upon physical examination.  The examiner concluded that there was evidence of severe degenerative disc disease and central and lateral stenosis, but it was less likely related to his in-service injury, but rather a developmental disorder. 

In his December 2007 notice of disagreement, the Veteran stated that he had no trouble at all with his back until his injury in-service.  He further stated that he saw a chiropractor from 1967 to 1977, but was unable to locate the records, since the providers were deceased. 

In November 2009, the Veteran testified at a hearing in front of a Decision Review Officer (DRO), in which he stated that he hurt his back in-service.  He further indicated that he only saw a medic if his back hurt to get some pain killers or muscle relaxers, and agreed it is likely the reason why this was not documented in his STRs.  He noted that he saw a chiropractor about 4 or 6 months after discharge, but the records were not available.  The Veteran further testified that in 1977 while working for the railroad, he slipped on oil and hurt his back.  Notably, the Veteran stated that his contentions are that he hurt his back in basic training, then again in July 1965 (the injury documented in his STRs), and post service he had only minor problems until his work related injury in 1977.  See DRO transcript p. 11-12.    

In November 2010, the Veteran underwent an additional VA examination for his low back, where he reported that during basic training while doing sit-ups he "heard a pop" in his lower back and later reinjured his back during a hike.  He had surgeries in 1978 and 1995.  X-rays shows degenerative changes of the lumbar spine that were stable in comparison to May 2007 x-rays.  The examiner diagnosed multilevel degenerative arthritis of the lumbar spine.  The examiner opined that the current back disability was not related to his military service.  The examiner explained that the Veteran had one incidental back injury in-service with no subsequent problems until discharge, and to further complicate the issue, he had several work related injuries to his lumbar spine, which leads to the conclusion that the current disability is not related to service.    

The Veteran's spouse submitted a "buddy statement" dated in December 2010 indicating that since her marriage to the Veteran in 1986, he had trouble with his back.
In August 2015, the Veteran underwent an additional VA examination to determine the nature and etiology of his low back disability.  The examiner rendered diagnoses of degenerative arthritis of the spine, spinal fusion, lumbar disc protrusions, degenerative joint disease of the lumbar spine, and anterolisthesis, all with onset date in 2007.  The Veteran reported that he injured his back in basic training (hand to hand combat) and sit ups.  He felt like something tore and then felt hot.  He went to sick call the next morning, had x-rays, and was on quarters for a short time.  He stated that his back bothered him ever since.  The examiner opined that the Veteran's low back disability was not related to service, and explained that the Veteran had only one treatment for his low back in July 1965 for low back strain after heavy lifting, with no additional progress notes on the injury, and a normal separation examination.  The examiner further stated that since the Veteran served as a physical laborer post-military, it is less likely that his degenerative disc disease of the lumbar spine with disc protrusions and radiculopathy are due to his military service, but rather due to genetics and post-military employment. 

As aforementioned, arthritis is a "chronic disease" and as such is subject to presumptive service connection; however, the Board notes that there is no competent objective medical evidence to show that the Veteran's arthritis manifested to a degree of 10 percent within one year of separation from service.  Though, the other way to establish service connection for a chronic disease on a presumptive basis is through continuity of symptomatology.  

The Court in Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) agreed that in a case where the Veteran failed to present medical nexus evidence relating currently diagnosed arthritis to in-service injury along with lack of evidence of treatments may bear on the credibility of the evidence  of continuity.  Here, the Board finds various internal inconsistencies in the Veteran's lay reports.  For example, while he indicated that he received many treatments in-service for his low back pain, at his DRO hearing he admitted that he only received some pain killers when he was in pain.  Furthermore, although he indicated that he had constant back pain until service, the record is silent for any treatment or complaint of back pain until he sustained a work related injury in 1978, approximately 11 years after discharge from service.  Lastly, although he associates his currently diagnosed lumbar spine disability to service, the record shows that he sustained various job related injuries, and specifically related those to his current disability when he applied for SSA benefits. 

Furthermore, symptoms of arthritis were neither chronic in service nor continuous since service separation and did not manifest to a compensable degree within one year of service separation.  Arthritis of the lumbar spine was not shown until 1991, over 20 years after separation from service.  Insomuch as the Veteran asserts that the lumbar spine disability is directly related to service, the Board finds under the specific facts of this case that include no chronic symptoms in service and no competent and credible reports of continuous symptoms after service, the Veteran is not competent to relate the currently-diagnosed lumbar spine disability to his active service injury.  While the Veteran is competent to describe current symptoms he experiences at any time, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such as lumbar spine arthritis, and its relationship to active service.  Rendering such opinions requires specialized medical knowledge of the musculoskeletal system, which the Veteran is not shown to have.  Moreover, the presumption may be rebutted by affirmative evidence to the contrary.  Here, it is rebutted by the probative medical evidence, which clearly associates his current back disability to genetic changes and post-military employment and injuries.  See 38 U.S.C. § 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board finds that the claim is also not warranted on a direct basis.  As noted above, since separation from service, all of the Veteran's medical treatment notes related his lumbar spine disability to work related injuries.  Therefore, the Board finds that these statements, which were made for treatment purposes have a higher probative value than those made by the Veteran beginning in 2006 for compensation purposes.  

The Board is not relying on the absence of evidence, but rather on the contemporaneous, affirmative lay reports of symptoms and history by the Veteran, as well as contemporaneous medical assessment of the lumbar spine.  To the extent that the Veteran now asserts that a chronic lumbar spine disability developed during active service, the Board finds that the current assertions made for VA compensation purposes are not credible, because they are contradicted and outweighed by the more contemporaneous lay and medical evidence, including the Veteran's own statements at service separation.

Furthermore, there is simply no medical evidence suggesting that the lumbar spine disability is related to the in-service injury, which was assessed as a back strain.  As fully discussed above, no medical professional has concluded that the lumbar spine disability is related to service.  Therefore the evidence is not in equipoise, since there is no medical evidence to the contrary.

Based on the foregoing, the weight of the competent and credible evidence demonstrates no relationship between the current lumbar spine disability and active duty service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for lumbar spine disability, on direct and presumptive bases, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened; to that extent only, the appeal is granted.

Entitlement to service connection for a right knee disability is denied. 

Entitlement to service connection for a left knee disability is denied.  

Entitlement to service connection for cervical spine disability, to include as secondary to service-connected bilateral shoulder disability is denied. 
 
Entitlement to service connection for numbness in the left arm and hand as secondary to service-connected bilateral shoulder disability is denied.  

Entitlement to service connection for lumbar spine disability is denied. 



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


